
	

113 HR 5246 IH: To require the United States attorney to bring the matter of an individual’s contempt of Congress before a grand jury not later than 30 days after receiving a certification from the Speaker of the House of Representatives or the President of the Senate that the individual is in contempt.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5246
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Jordan introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the United States attorney to bring the matter of an individual’s contempt of Congress
			 before a grand jury not later than 30 days after receiving a certification
			 from the Speaker of the House of Representatives or the President of the
			 Senate that the individual is in contempt.
	
	
		1.Deadline for United States attorney to bring contempt of Congress action before a grand jury
			(a)30-Day DeadlineSection 104 of the Revised Statutes (2 U.S.C. 194) is amended by striking for its action. and inserting for its action not later than 30 days after receiving the certification of the statement of facts..
			(b)Effective DateThe amendment made by subsection (a) shall apply with respect to statements of facts which are
			 certified to a United States attorney under section 104 of the Revised
			 Statutes on or after the date of the enactment of this Act.
			
